UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v. Criminal No. 07'-0237 (I-"LF)

DARRYL R. ASHTON,

Defendant.

\-.../‘*-.../\.../\_/\._/\_/\_/\_/\_/

 

MEMORANDUM OP]NION AND ORDER

This matter is before the Court on the Report and Reeonnnendation [Dkt. No. 28]
ot`l‘\/lagistrate Judge Robin 1\/[. Meriweather. Magistrate Judge Merivveather considered two
petitions filed by the Probation Oft`lce in this case, one dated August 17, 2017 [Dl<.t. No. 25], and
the other dated November 9, 2017 [Dkt. No. 27]. Together they contain a total of thirteen
alleged violations by defendant Darryi Ashton of the conditions of his supervised release
Magistrate Judge Meriweather held two hearings on the matter, one on Septen'iber 26, 2017 and a
further hearing on November 14, 2017. R&R at 1, 4. Mr. Ashton Was represented by counsel at
both hearings At the second hearing, Mr. Ashton conceded through his counsel to three of the
alieged violations »~ ail relating to positive drug tests ~ but denied the remaining violations lwd,
at 7.

As detailed by Magistrate .ludge Merivveather in her Report and
Recoinmendation, the August Probation petition noted that l\/h'. Ashton had begun exhibiting
behavior that raised concerns about his mental health and that he Was experiencing increased

levels of agitation since a_iob loss in June 2017. R&R. at 3, 4~5. The Probation officer

elaborated on l\/lr. Ashton’s recent behavior at the November il 4, 2017 hearing M. He
recommended that the Court modify the conditions of Mr. Ashton’s supervised release to include
mental health treatment E. at 4~5.

As l\/lagistrate Judge Meriweather noted, the Court may revoke supervised release
based on l\/Ir. Ashton’s concession to three of the alleged violations without the need to reach the
merits of the other eight alleged violations R&R at 7. Neither the government nor the Probation
Oft`lce, however, recommends that Mr. Ashton’s supervised release be revoked, E. Rather, the
Probation Ot`tice recommends - and the United States concurs ~ that the conditions of Mr.
Ashton’s supervised release should be modified to include a mental health assessment to
determine vvhether mental health treatment is appropriate E. at 4-5. Det`ense counsel objected.
E. Magistrate ludge Merivveather has recommended that l\/lr. Ashton’s supervised release not be
revoked but that his conditions of supervised release be amended to require a mental health
assessment and, it`the assessment indicates that treatment is necessary, that mental health
treatment be added as a condition of supervision E. at 7'-8.

Although defense objected to this recommendation at the hearing before the
magistrate judge, counsel has now advised this Court that he does not seek a hearing on the
Report and Recommendation, and that he agrees With the recommendation ol" the magistrate
judge Accordingly, it is hereby

ORDERED that l\/Ir. Ashton’s terms of supervised release be amended to include

the following conditions:

l\/lental l*lealth Treatment: You must undergo a mental health
assessment to be arranged by the Probation Ofiice. Should any
form of treatment be recommended, you must participate in a
mental health treatment program and follow the rules and
regulations of that program The probation ot`ticer, in consultation
With the treatment provider, Will supervise your participation in the
program (provider, location, modality, duration, intensity, etc.).

SO ORDERED.

PAUL L. FRIEDMAN
United States District .ludge

india